Case 4:20-cv-02261 Document 35 Filed on 01/27/21 in TXSD Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
TRACY YVETTE SCOTT, §
Plaintiff, §
§
§
Vv, § CIVIL ACTION NO, 4:20-cv-02261
§
MIKE BLOOMBERG 2020, INC. §
Defendant, §

PLAINTIFF’S MOTION FOR LEAVE TO SUPPLEMENT PLAINTIFF'S FIRST
AMENDED PETITION WITH ADDITIONAL EVIDENCE

TO THE HONORABLE COURT:

Tracy Yvette Scott, the plaintiff in the above entitled and numbered cause, moves for
leave to supplement her First Amended Petition with additional evidence, the affidavit of a
former Texas employee of Defendant, Bloomberg 2020 Inc., who was also on Bloomberg Texas
campaign staff calls where campaign employees-after being employed-were promised
employment until November 2020 by the Defendant’s Texas campaign leadership, a copy of
which is attached as Exhibit A and incorporated by reference. Leave to supplement this amended
petition is requested by the plaintiff to establish key facts and fact witnesses for the matter being

adjudicated in this court.

WHEREFORE, the plaintiff requests that this court enter an order granting leave to file

the supplemental document attached as Exhibit A.

 
Case 4:20-cv-02261 Document 35 Filed on 01/27/21 in TXSD Page 2 of 2

Respectfully submitted,

   

G. ROBINSON
@ Bar No. 17086900
ederal ID No. 15467

4203 Yoakum Blvd., Suite 310
Houston, Texas 77006
Telephone: (713) 526-2900
Telecopier: (713) 526-2902

Email: info@rliglawpllc.com
Attorney for Plaintiff

    
 

ORDER SETTING HEARING DATE

IT IS ORDERED that the hearing on Plaintiff's motion for leave to supplement its First
Amended Petition with additional evidence is set for [time] on
[date], in the United States District Court Southern District of Texas,

 

 

Houston Division.

Signed [date].

 

Judge Keith P. Ellison
Judge of the United States District Court

Southern District of Texas, Houston Division
